DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokoyama et al., US 2017/0227776 (cited in the IDS of 5/21/2019).
Regarding Claim 1, Yokoyama discloses:  A eyeglass-type image display device configured to display an image on a lens surface of eyeglasses (eyeglasses-style see-through HMD 300 in which an image is displayed on a surface of holographic mirror 14; paragraphs [0029]-[0050] and FIGS. 1-4 of Yokoyama, but see especially paragraphs [0035], [0036] of Yokoyama), the eyeglass-type image display device comprising (the Examiner :
an image light output unit configured to output image light including image information (pupil magnifying optical system 12 outputs image light which includes image information; paragraph [0040] and FIG. 3 of Yokoyama);
a first optical member configured to receive the image light output from the image light output unit and emit the image light (first correcting lens 21 receives the image light from pupil magnifying optical system 12 and emits the image light; paragraphs [0048], [0049] and FIG. 3 of Yokoyama); and
a second optical member configured to receive the image light emitted from the first optical member and project the image light in a direction oblique to the lens surface (second correcting lens 22 and/or third correcting lens 23 receive the image light from first correcting lens 21 and project the image light in a direction oblique to the surface of holographic mirror 14; paragraphs [0048]-[0050] and FIG. 3 of Yokoyama);
wherein an incident plane of the first optical member is arranged to be inclined to the lens surface so as to suppress distortion of an image on the lens surface caused by the image light projected in a direction oblique to the lens surface from the second optical member (an incident plane of first correcting lens 21 [e.g., the side facing the light exit end surface 12b of pupil magnifying optical system 12] is arranged to be inclined to the surface of holographic mirror 14, such that it suppresses [corrects] distortion of an image on the surface of holographic mirror 14 which would be caused by the image light being projected in a direction oblique to the holographic mirror 14 from second correcting lens 22 and/or third correcting lens 23; paragraphs [0002], [0014], [0019], [0046]-[0050], [0058] and FIG. 3 of Yokoyama).

Regarding Claim 2, Yokoyama discloses:  wherein the first optical member is arranged such that the incident plane is inclined to the lens surface so that image light having a longer distance from the second optical member to the lens surface has a shorter distance from the image light output unit to the incident plane (first correcting lens 21 is arranged such that its incident plane is inclined to the surface of holographic mirror 14 so that image light having a longer distance from second/third correcting lenses 22, 23 to the surface of holographic mirror 14 has a shorter distance from the pupil magnifying optical system 12 to the incident plane of first correcting lens 21; FIG. 3 of Yokoyama; note the longer path traveled by the rays incident upon the left side of holographic mirror 14 coming from lens 22 and/or 23 [compared with rays incident upon the middle or right side of mirror 14], wherein these same rays have a shorter path from system 12 to lens 21[compared with rays exiting from the middle or right side of system 12]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Haddick et al., US 2012/0236031.
Regarding Claims 3 and 4, Yokoyama does not appear to explicitly disclose:  wherein the first optical member comprises a transmission diffusion screen for transmitting and diffusing the image light output from the image light output unit toward the second optical member.
Haddick is related to Yokoyama with respect to eyeglass-style head-mounted display device.
Haddick teaches:  wherein the first optical member comprises a transmission diffusion screen for transmitting and diffusing the image light output from the image light output unit toward the second optical member (in an eyeglass-style head-mounted display device, a diffuser lens 212, 2512 may be provided in the image path; paragraphs [0156], [0236] and FIGS. 1, 2, 6, 24, 25 of Haddick).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a diffusing lens as in Haddick for the lens of Yokoyama, or in combination with [e.g., adjacent to] the lens of Yokoyama, because such diffusion lens 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872